Citation Nr: 1309650	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  08-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This appeal initially arose from June and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In the June 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective March 18, 2005.  In the December 2007 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran appealed both decisions.

The Veteran appeared and testified at a hearing in June 2009 before a Veterans Law Judge (VLJ) sitting in Albuquerque, New Mexico.  He also appeared and testified at an informal RO hearing in February 2007.  Transcripts of both hearings are contained in the record.

In September 2009, the Board denied the appeal on the PTSD issue, and remanded the issue of diabetes mellitus.  The Veteran appealed the denial of an increased rating for PTSD to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In September 2010, the Court vacated and remanded the Board's September 2009 decision regarding PTSD pursuant to a Joint Motion for Remand (JMR).

In February 2011, the Board denied service connection for diabetes mellitus and remanded for further development, consistent with the JMR, the appeal regarding a higher initial rating for PTSD.

In October 2011, the Veteran was informed that the VLJ who had heard his testimony has since retired from the Board.  He elected to have another hearing, to be held at the local RO.  Accordingly, in January 2012, the Board remanded the appeal to afford the Veteran a hearing at the RO before a new VLJ.



In March 2012, the Veteran testified during a videoconference hearing before the undersigned VLJ.  The record was held open for 30 days following the hearing to provide the Veteran with additional time and opportunity to submit VA medical records and employment records.  However, no records have been received.

In March 2013 the Veteran did submit a letter containing additional written argument without a waiver of regional office consideration.  However, no waiver is needed for this written argument because it is redundant of earlier assertions or is otherwise not pertinent to the appeal.  38 C.F.R. §§ 19.37(b);  20.1304(c).  In this letter the Veteran states that he did not have any additional records to submit.  He also reiterated trouble sleeping and with flashbacks, but this is redundant of contentions previously submitted.  The Veteran also referenced heart surgery conducted in November 2010 that caused him additional stress.  As the Veteran is not service-connected for any heart disability, any stress caused thereby is not pertinent to his increased rating claim for service-connected PTSD.  

In June 2012, the Board remanded the appeal for further development.  A review of the file reflects that there has been substantial compliance with the actions requested in that remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  Additional VA treatment records were associated with the claims folder (and the Virtual VA eFolder); the Veteran was contacted and requested to provide the employment records (reprimands) he referred to in his March 2012 testimony (although he did not provide them or otherwise respond to the request); and an additional VA examination to assess the severity of his PTSD was developed in December 2012.  





								[Continued on Next Page]
FINDING OF FACT

The evidence of record shows that the Veteran's PTSD is manifested throughout the appeal by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, chronic sleep impairment, and mild memory impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The appeal with regard to PTSD arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a higher rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in March 2007, March 2011, and December 2012.  Further, as these VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disability, addressed relevant evidence, and provided a rationale for their opinions, these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board finds that no further action is necessary to comply with the duty to assist provisions of the VCAA.  VA's duty to assist is met.  Accordingly, the Board will address the merits of this claim.

II. Initial Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).

The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, as here, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

III. Factual Background

Service treatment records are negative for complaint, treatment, or diagnosis for a psychiatric disorder.  The Veteran's February 1971 separation examination revealed a normal clinical psychiatric evaluation.

VA treatment records dated in July 2004 noted the Veteran complained of depressed mood, mood swings, anger management difficulty, poor and interrupted sleep, and nightmares.  No suicidal or homicidal ideations, audio or visual hallucinations, or delusions were exhibited.  It was noted he had retired in May 2004 after teaching school for 25 years and that he was having problems adjusting to retirement.  The Veteran stated he had good relationships with his spouse and three grown children.  He reported he had been depressed for a long time and that he had experienced nightmares since he returned from Vietnam.  The examiner provided an Axis I diagnosis of rule out adjustment disorder and a GAF score of 50.  A January 2005 report noted the Veteran had a broad affect with a normal rate of speech and an elevated tone.  He was oriented times three, his mood was stable, and his insight appeared to be good.  His thought processes were clear and linear. He reported he was not suicidal or homicidal.  A diagnosis of PTSD was provided with a GAF score of 60.

A February 2005 mental health intake report noted the Veteran complained of nightmares two or three times per month of events in Vietnam that never actually happened.  He reported recurrent intrusive memories about experiences in Vietnam with flashbacks approximately once or twice per month.  He complained of increased vigilance, but stated he was doing much better during the daytime controlling his anger and anxiety.  He reported he was presently working as a substitute teacher and described his relationships with his spouse of 37 years and his grown son as good.  The examiner noted he appeared for the interview on time and was casually dressed.  He was coherent and well articulated. His mood was slightly tense and his mood was depressed.  He was non-psychotic and cognitively intact.  There were no suicidal or homicidal ideations, intents, or plans.  The examiner provided Axis I diagnoses of chronic, moderate PTSD and a breathing-related sleep disorder.  A GAF score of 70 was provided.  A subsequent February 2005 report noted the Veteran complained of difficulty sleeping with intrusive thoughts.  An examination revealed a broad affect with a normal rate of speech and tone.  It was noted he was oriented times three, his mood was stable, and his insight appeared to be good.  His thought processes were clear and linear and he reported he was not suicidal or homicidal.  A diagnosis of PTSD was provided with a GAF score of 58.  The provided treatment plan included individual therapy and medication.  A March 2005 report noted he stated he was sleeping better with medication, but that he continued to experience problems with his PTSD.  The diagnosis was PTSD and a GAF score of 58 was provided.

On March 18, 2005, the Veteran submitted his application for service connection for PTSD.  He provided statements in support of his claim from his spouse, son, and friends, in essence, recalling problems the Veteran had experienced with mood swings and traumatic recollections of his experiences in Vietnam.

Private medical records dated in September 2005 show the Veteran complained of depression after retirement.  Subsequent reports and statements from the physician noted diagnoses of PTSD without report of any specific symptoms.

VA treatment records dated in June 2006 show the Veteran reported he was employed as a teacher and that he had stopped taking all of his medications because he did not want to be dependent on them.  He stated he was not using his CPAP machine and reported that he only got approximately four to five hours of broken sleep per night.  An examination revealed a broad affect with a normal rate of speech and tone.  He was oriented times three.  His mood was mildly depressed, but stable.  His insight appeared to be good and his thought processes were clear and linear.  He reported he was not suicidal or homicidal.  A diagnosis of chronic PTSD was provided with a GAF score of 65.  Reports dated in July 2006 noted GAF scores of 70 and 68.  A December 2006 report noted the Veteran complained of hearing voices and seeing images and that these matters were referred to the Veteran's VA mental health care provider.  An examination revealed a broad affect with a normal rate of speech and tone.  The Veteran was oriented times three, his mood was stable, and his insight appeared to be good.  His thought processes were clear and linear. He reported he was not suicidal or homicidal.  A diagnosis of chronic PTSD was provided with a GAF score of 65.

In a subsequent December 2006 report the Veteran's VA mental health care provider noted that he stated his antidepressant medication was helping and he was sleeping on average six to seven hours per night.  The examiner noted the Veteran was casually dressed and was coherent and well articulated.  His affect was full and appropriate and his mood was stable and slightly improved on Prozac.  He was nonpsychotic and was not suicidal or homicidal.  He was cognitively intact.  The Axis I diagnoses included chronic, moderate PTSD, and a GAF score of 72 was provided.

On VA examination in March 2007 the Veteran complained of occasional dreams and nightmares of his experiences in Vietnam, approximately weekly.  He stated that he tended to avoid social contact and felt detached from others.  He reported a long history of anger control problems, periods of anxiety and depression, sleep disruption secondary to nightmares of combat, flashbacks of combat experiences, and exaggerated startle response.  He stated he had returned to teaching full-time and that it kept him going.  He described his relationship with his spouse of 38 years as better now, but with previous difficulties due to his emotional symptoms.  He stated he maintained active and regular contact with his children and grandchildren, but reported that he had no friends and did not like to socialize.  It was noted he received regular outpatient mental health treatment and maintained a daily medication regime for depression and anxiety.  He reported a prior history of passive self-harm ideation, but denied any recent history of suicidal ideation, gestures, or attempts.

A mental status examination revealed the Veteran's thought process and communication skills appeared to be within normal limits.  He denied any symptoms of delusions or hallucinations and none were apparent during the clinical interview.  No inappropriate behavior was exhibited.  He appeared able to maintain personal hygiene and basic activities of daily living.  He was well oriented to person, place, and time.  There were no apparent gross deficits to short or long-term memory.  He did not report and there was no evidence of obsessive or ritualistic behaviors or anxiety consistent with panic disorder.  His mood was with congruent effect with no evident impact on social or occupational functioning.  It was noted the Veteran reported chronic sleep problems, averaging two to five hours of nightly sleep, with an occasional inability to sleep at all and only limited success using his CPAP machine.  He stated he had stopped taking Clonidine which had helped his sleep because after taking it he woke up feeling like he had a hangover.  He also reported he was often fatigued during the day due to the lack of sufficient sleep.  The examiner described his sleep impairment as a moderate to severe impact on social and occupational functioning.  The examiner provided Axis I diagnoses including chronic PTSD and provided a current GAF score of 68.

VA treatment records dated in October 2007 noted the Veteran complained he was not doing well and that he was experiencing nightmares, depression, and flashbacks.  He stated that his flashbacks were triggered by hearing helicopter noise and speech in an oriental language.  He denied any problems with his spouse or in his employment as a teacher.  He denied violent incidents.  He reported he had stopped taking Clonidine and Trazadone and that he was not using his CPAP machine.  He stated he slept four hours per night, but that he could not sleep at all on two out of every seven days.  Mental status evaluation revealed the Veteran was alert and oriented times three.  He was cooperative with normal psychomotor activity and a normal rate and flow of speech.  His mood was anxious and depressed, but his affect was congruent.  His thought processes were organized and goal directed.  Thought content was negative for auditory or visual hallucinations.  There was no evidence of suicidal or homicidal ideation. Abstraction ability was intact and judgment was good, but immediate memory was decreased and insight was partial to complete.  The examiner provided Axis I diagnoses including PTSD and breathing-related sleep disorder.  A GAF score of 50 was provided without additional explanation.  It was noted the Veteran was satisfied with his current medication management and that it was agreed that any medication changes would be deferred pending sleep study results and treatment.

In statements and personal hearing testimony in support of his claim the Veteran reported that he had experienced difficulty sleeping since his return from Vietnam.  He stated he was unable to attend large gatherings or parties because he could not tolerate crowds.  In his January 2008 notice of disagreement he asserted that a 70 percent rating was warranted, but identified no specific symptoms to support this claim.

A February 2008 VA treatment report noted the Veteran reported he was not doing well and that he experienced flashbacks, that he had to keep busy to avoid war memories, and that he had an irritable mood.  He stated he used his CPAP machine sometimes, but that he felt he slept better without it.  He reported he heard voices in his head almost every day.  He stated he was not taking Clonidine and that he took Trazadone once per month to prevent nightmares.  He also reported he was doing fine in his teaching position with no complaints.  The examiner noted he was alert and oriented times three.  He was cooperative with normal psychomotor activity and a normal rate and flow of speech. His mood was anxious, and his affect was congruent.  His thought processes were organized and goal directed.  Thought content was negative for auditory or visual hallucinations. There was no evidence of suicidal or homicidal ideation.  Abstraction ability was intact and judgment was good, but immediate memory was decreased and insight was partial to complete.  The Axis I diagnoses included chronic, prolonged PTSD and a breathing-related sleep disorder with an inability to tolerate a CPAP machine.  A GAF score of 45-50 was provided without additional explanation.  It was noted that the Veteran needed to talk with his primary medical care provider about obstructive sleep apnea treatment because his PTSD would not improve or stabilize due to his obstructive sleep apnea.

June to July 2008 treatment records from the Vet Center show that the Veteran was having sleep issues and was assessed with a GAF of 70.

At his personal hearing in June 2009 the Veteran testified that he was currently employed as a sixth grade teacher and that his experiences with the children kept him going.  He reported he did not have much contact with his fellow teachers and that in a previous teaching position, before he began using medication, he had problems with his principals.  He stated he had previous thoughts of suicide, and he had caused problems for his spouse.  He reported he was receiving regular VA treatment for PTSD and was taking daily anti-depressant medication, but that he was unable to take Clonidine as a sleep aid because of the side effects.  He described his ability to sleep as having good, bad, and really bad days with a good day as getting a minimum of five hours of sleep.  He reported he was only able to socialize with immediate family.  He stated he felt he would be able to handle without hesitation a stressful situation at his school such as an incident involving an intruder.  He reported that he tried hard to remain calm with the parents of his students and in a difficult situation would call in his assistant principal.  He denied experiencing any panic attacks and reported that he attended church regularly.

A March 2011 VA examination noted that the Veteran reported:  constant anger outbursts, recurrent marital distress, exaggerated startle response, hypervigilant behaviors, severe attentional and concentration dysfunction, flashbacks, interpersonal discomfort with crowds and strangers, history of interpersonal conflict, isolative preferences aside from family, emotional dysregulation in the form of recurrent anger, depression, and anxiety, and chronic sleep disturbance in the form of recurrent dreams as well as diagnosed sleep apnea.  The examiner noted that the Veteran reported moderate to occasionally severe symptoms which varied in frequency and duration.

The Veteran was taking medication for his symptoms but it was noted that he had not sought behavioral health treatment at VA since September 2008.  The Veteran reported that his symptoms do not get in the way of his employment as a sixth grade teacher because he can stay away from adults and does not lose his temper with kids.  The Veteran reported that his marital relationship was positive and supportive and that two female teachers were also part of his support system.

The Veteran noted problems with anger and aggressiveness when he was drinking more heavily and reported that he had reduced his alcohol consumption.  The examiner noted that "[i]n general, the Veteran has been functioning within normal limits in areas such as self-care, employment, and family functioning in the recent past.  He has been functioning fairly in areas of social interacting, physical health and recreational pursuits in the recent past."

At his March 2012 hearing before the undersigned, the Veteran testified that he was taking Prozac for depression and anxiety; that he avoided large groups and noisy places, like restaurants; that he had difficulty sleeping; that he drank "a lot;"and that he "blows up" verbally at his wife.  His wife testified that the Veteran was depressed and drank.  The Veteran also reported that he had received reprimands at work and that he misses work twice a month.

VA treatment records show that the Veteran began missing his mental health appointments in September 2011.

A December 2012 VA examination report reflected Axis I diagnoses of PTSD and alcohol abuse which could not be differentiated.  The Veteran indicated that he had positive relationships with his wife, children, and grandchildren.  He also reported gardening and fishing as well as traveling in his "fifth wheel."  The examiner noted "he reports going out to eat frequently."  He reported that he recently tried to discontinue his Prozac, but his symptoms worsened.  He restarted the Prozac and his depression improved, so he realized he needed the medication.  The examiner endorsed the following symptoms:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty establishing and maintaining work and social relationships, and difficulty adapting to stressful circumstances.  MMPI-2 test scores raised serious doubt as to the validity of his responses owing to possible intensification of symptoms and responses.  It was noted that the profile was viewed as a "cry for help" and was not seen as malingering.  The Veteran was assessed with a GAF score of 62.  

IV. Analysis

Based on the evidence of record, the Board concludes that a higher rating is not warranted at any time over the course of this appeal, as the Veteran's symptoms of PTSD do not result in reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

As an initial matter, both the 2011 and 2012 VA examiners also provided an Axis I disorder of alcohol abuse, and the 2012 examiner specifically found that the symptoms of alcohol abuse could not be differentiated from the PTSD symptoms.  Accordingly, the Board has considered the combined effects of both diagnosed disabilities in rating the Veteran's PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability).

In this case, the preponderance of the evidence is against a finding of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  The overall medical evidence of record is not indicative of an evident impact on social and occupational functioning due to motivation or mood disturbances, unprovoked irritability with periods of violence, difficulty adapting to stressful circumstances, or persistent delusions or hallucinations due to PTSD.  Therefore, a rating in excess of 30 percent for PTSD is not warranted.

The Board finds highly probative and persuasive the opinions of not one but three VA examiners given over the course of this appeal that the Veteran's symptoms most closely approximate symptoms such as those listed in the 30 percent rating criteria.  The Board finds the 2007, 2011, and 2012 VA examiners' opinions highly probative as they had the benefit of a review of all the records in the claims folder.  Further, they provided clear explanations for their conclusions.  The Board notes that in the recent case of Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) the Court held that "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file."  Monzingo at 7 (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The Court instead has held that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Id.  

The VA examinations revealed consistent assessment of the Veteran's PTSD during the course of this appeal as reflective of no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, chronic sleep impairment, and mild memory impairment.

For example, all three examiners assessed the Veteran's GAF score in the 60s:  68 (2007), 64 (2011), and 62 (2012).  These scores are reflective of mild symptoms, generally functioning pretty well, with some meaningful interpersonal relationships.  The vast majority of the GAF scores over the course of the appeal are also in the mid-60s to 70 range:  65 (June 2006), 68, 70 (July 2006), 72 (December 2006), 60 (March 2007 treatment record), 68 (March 2007 VA examination), 70 (April 2007), 70 (June-July 2008), 64 (March 2011 VA examination), and 62 (December 2012 VA examination).  

The Board notes that the VA treatment records do contain a few significantly lower GAF scores indicating moderate or serious symptoms.  The lowest is a score of "45-50" in February 2008, and there are two scores of 50 (October 2007, September 2008), as well as a score of 52 in September 2011.  The GAF scores of 45-50 and 50 are not supported by symptom findings attributable to the Veteran's service-connected PTSD, and the medical records noted problems which appeared to be due to his nonservice-connected obstructive sleep apnea.

With respect to the lower GAF scores noted in the VA mental health outpatient treatment records in October 2007 and February and September 2008, the Board finds that the probative value of these low GAF scores is outweighed by the June and July 2008 Vet Center records, which reflect a much higher GAF score during this period.  The Board finds that the Vet Center records are a more accurate reflection of the severity of the Veteran's PTSD disability because his treatment was more frequent and concentrated at the Vet Center than at the VA outpatient clinic in Las Cruces.  The medical professional at the Vet Center took a much more detailed history than is reflected in the Las Cruces records.  The Vet Center assessment was more accurate, as he was evaluated three times at the Vet Center during a one-month period.  Because the Vet Center GAF score was based on a set of mental health sessions close together in time, they more accurately reflect the Veteran's level of disability during this period.  

The GAFs noted in the VA treatment records, on the other hand, are months apart and are based on one-time assessments of the Veteran's functioning.  Thus, the Board finds that when the evidence is viewed in its entirety, the preponderance of the evidence does not support a higher rating, even for a portion of the appeal period.

Regardless, GAF scores are only one factor in the assessment of the severity of the Veteran's PTSD.  Even as the Veteran was assigned lower GAF score in September 2008, that treatment record showed that he "was able to do his regular job" and that "[his] job evaluation [was] satisfactory."  The Veteran was alert with intact memory, good judgment, maintaining a relationship with his family, and appropriately oriented.  Moreover, he had normal speech and no delusions or hallucinations.  As such, a review of the record does not show that these PTSD symptoms were severe enough to warrant a rating in excess of 30 percent at that time.

The 2007 examiner noted "[n]o impact on social or occupational functioning was evident" with respect to:  impairment of thought processes; delusions and hallucinations; eye contact, interaction in session, and inappropriate behavior; suicidal or homicidal thoughts, ideation, plans, or intent; ability to maintain personal hygiene and other basic activities of daily living; orientation to person, place, and time; memory loss or impairment; obsessive or ritualistic behavior; rate and flow of speech; panic attacks; depression or anxiety; and impaired impulse control.  

The Veteran reported social isolation; temper and anger control issues; and sleep issues which he attributed to PTSD.  The 2007 examiner found moderate to severe impact on social or occupational functioning due to sleep impairment due to hypervigilance and nightmares.  However, the examiner acknowledged that some of the Veteran's sleep impairment was due to nonservice-connected sleep apnea.  

The 2011 examiner also noted no impact on social or occupational functioning in many of the same areas noted by the 2007 examiner.  The Veteran reported hearing voices in his head and seeing shadows in his living room, and these reports were assessed to have no to mild impact on social and occupational functioning.  In addition, he reported severe problems with concentration which was assessed as having moderate impact on social and occupational functioning.  Sleep impairment, impaired impulse control, and depression were noted to have a moderate impact on social and occupational functioning.

During the 2007 examination, the Veteran reported that he retired in 2004 after 25 years of teaching, but found that he "didn't have enough to do," so after a year of semi-retirement (he was a substitute teacher during that time), he returned to teaching full-time.  The December 2012 VA examination indicates that the Veteran remains a full-time teacher; supervises other teachers as a grade leader; and reports no problems at work other than the stress of interacting with his professional peers.  To reduce this stress, he keeps his interactions brief and professional and does not attend faculty parties or large events of any kind.

The Veteran clearly has meaningful interpersonal relationships with his family.  In all three examination reports he indicated that he maintained active and regular contact with his three children and his grandchildren.  He also reported that he had a supportive, positive relationship with his wife.  He also reported improvement in passive thoughts of self-harm after beginning anti-depressant medication.  During his 2011 VA examination, he reported that he also viewed two female schoolteachers as part of his support system.

Significantly, both the 2011 and the 2012 VA examiners concluded that the impact of the Veteran's PTSD on his occupation and social functioning was best assessed as occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks but generally satisfactory function (routine behavior, self-care, and conversation normal).  

When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In this case, the 2012 VA examiner clearly states, as the other evidence in the record demonstrates, that "[t]he Veteran's functional limitations are primarily social in nature . . . he has been able to maintain full-time employment as an elementary school teacher, without missing work."  The examiner described the Veteran's social limitations as "moderate in degree" and the symptoms described in the report to be "mild to moderate" in degree.  Thus, a higher rating cannot be assigned based solely on the basis of the Veteran's social impairment.  Id. 

In this case, the Board finds that the Veteran's relatively mild symptoms throughout the appeal are most consistent with a GAF in the range of 61-70, as he has not displayed "moderate" symptoms such as panic attacks or odd speech, nor has he shown PTSD causes a "moderate" impact upon his occupational functioning.  Moreover, the Board does not find that these types of symptoms are sufficiently severe so as to warrant a rating in excess of 30 percent.

The Board has also considered the Veteran's statements that his PTSD disability is worse than the rating he currently receives and that a higher, 70 percent, rating is warranted.  See January 2008 notice of disagreement.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to the severity of his PTSD according to the specific levels identified in the appropriate diagnostic code.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence lacks probative value.   

On the other hand, highly probative and persuasive evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him (three times) during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which PTSD is evaluated.

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's PTSD symptoms such as depression, problems sleeping, and aversion to large social situations are contemplated in the applicable rating criteria, general counsel opinions, and case law.  He is presently employed as a full-time teacher.

Although the diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

In sum, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The benefit of the doubt rule is not applicable, and the appeal is denied.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


